


109 HR 512 RH: To require the prompt review by the

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 419
		109th CONGRESS
		2d Session
		H. R. 512
		[Report No.
		  109–694]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 2, 2005
			Mr. Pombo introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		
			September 28, 2006
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To require the prompt review by the
		  Secretary of the Interior of the longstanding petitions for Federal recognition
		  of certain Indian tribes, and for other purposes.
	
	
		1.Prompt consideration of
			 certain petitions requesting Federal recognition as an Indian tribe
			(a)Time period for
			 proposed findingNot later than 6 months after the date of the
			 enactment of this Act, the Secretary shall publish a proposed finding with
			 respect to the petition for Federal recognition of each eligible tribe
			 consistent with part 83 of title 25, Code of Federal Regulations.
			(b)Time period for
			 final determinationNot later than one year after the date of the
			 enactment of this Act, the Secretary shall publish a final determination with
			 respect to the petition for Federal recognition of each eligible tribe.
			(c)Notification;
			 opt in
				(1)Notification of
			 tribesNot later than 45 days after the date of the enactment of
			 this Act, the Secretary shall notify, in writing, all potentially eligible
			 tribes that they may opt into the expedited procedure for proposed findings and
			 final determinations under this Act and of the provisions of paragraph
			 (2).
				(2)Opt
			 inIf, not later than 90 days after the date of the enactment of
			 this Act, a potentially eligible tribe notifies the Secretary, in writing, that
			 the potentially eligible tribe elects to opt into the expedited procedures
			 under this Act, the potentially eligible tribe shall be considered an eligible
			 tribe for the purposes of this Act. Potentially eligible tribes shall not be
			 considered eligible tribes for the purposes of this Act if notification is not
			 made by the potentially eligible tribe in accordance with this
			 paragraph.
				(d)Number of
			 members Not a factorThe number of persons listed on the
			 membership roll contained in a petition for Federal recognition of an eligible
			 tribe shall not be taken into account in considering the petition, except that
			 the Secretary may review the eligibility of individual members or groups listed
			 in a petition in accordance with the provisions of part 83 of title 25, Code of
			 Federal Regulations.
			(e)Effect of
			 failure To complyIf the Secretary fails to publish a proposed
			 finding required by subsection (a) or a final determination required by
			 subsection (b) by the end of the time period required for the proposed finding
			 or final determination by such subsections, the relevant eligible tribe may
			 seek in the appropriate United States district court a determination by the
			 court of whether the eligible tribe should be recognized as an Indian tribe in
			 accordance with the criteria specified in section 83.7 of title 25, Code of
			 Federal Regulations. In any such action, the court shall treat such failure by
			 the Secretary as final agency action.
			(f)Review of
			 adverse decisionIf the final determination required by
			 subsection (b) refuses to recognize the eligible tribe as an Indian tribe, the
			 eligible tribe may seek, during the one-year period beginning on the date on
			 which the final determination is published, a review of the determination in
			 the appropriate United States district court, notwithstanding the availability
			 of other administrative remedies.
			(g)Consideration of
			 other petitionsUntil the Secretary has published a proposed
			 finding with respect to the petition of each eligible tribe as required under
			 subsection (a), no other petition for recognition as an Indian tribe may be
			 processed except those listed as having a status of Active or
			 In Post-Final Decision Appeal Process by the Department of the
			 Interior on July 1, 2004.
			(h)No change in
			 criteriaNothing in this Act shall be construed to change the
			 criteria established by the Department of the Interior to determine whether or
			 not a petitioner meets the requirements to be a federally recognized
			 tribe.
			(i)DefinitionsFor
			 the purposes of this Act, the following definitions apply:
				(1)Eligible
			 tribeThe term eligible tribe means a tribe
			 that—
					(A)has made an
			 initial application for recognition as an Indian tribe to the Department of the
			 Interior before October 17, 1988;
					(B)is listed as
			 having a status of Ready, Waiting for Active Consideration by
			 the Department of the Interior on July 1, 2004; and
					(C)not later than 90
			 days after the date of the enactment of this Act, notifies the Secretary, in
			 writing, that it opts to have its petition for recognition as an Indian tribe
			 considered under the expedited procedure for proposed findings and final
			 determinations under this Act.
					(2)Potentially
			 eligible tribeThe term potentially eligible tribe
			 means a tribe that—
					(A)has made an
			 initial application for recognition as an Indian tribe to the Department of the
			 Interior before October 17, 1988;
					(B)is listed as
			 having a status of Ready, Waiting for Active Consideration by
			 the Department of the Interior on July 1, 2004; and
					(C)has not notified
			 the Secretary, in writing, whether or not it opts to have its petition for
			 recognition as an Indian tribe considered under the expedited procedure for
			 proposed findings and final determinations under this Act.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, or a
			 designee of the Secretary.
				
	
		September 28, 2006
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
